Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jodie Spade (Reg. No. 70,079) on 3/18/2021.

The application has been amended as follows: 

Claim 1 line 10: Added a comma which changed “other information ii) at least” to -– other information, ii) at least –.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:
a model subsystem comprising i) a model comprising a plurality of sub-models each comprising a representation of information for a focus of a given sub-model model, wherein the plurality of sub-models comprise at least one model for each of the environment, beings other than the device itself, and the device itself, the models receiving the collected information and storing other information, ii) at least one insight agent that uses the collected information and the stored other information from each of the plurality of models to deduce information about the environment, and iii) at least one model blackboard representing an informational context of the device, wherein the at least one insight agent posts objects to the model blackboard, the objects representing a semantic 
computer readable program code that receives, at a plurality of sub-models of a model of a model subsystem of the device, the collected information, wherein the plurality of models store other information, wherein the plurality of sub-models comprise a representation of information for a focus of a given sub-model, wherein the plurality of sub-models comprise at least one model for each of the environment, beings other than the device itself, and the device itself; computer readable program code that, using the collected information and the stored other information, deduces, using at least one insight agent of the model subsystem, information about the environment, wherein the at least one insight agent posts objects to a model blackboard of the model subsystem, the objects representing a semantic situation of the device as deduced, by the at least one insight agent, from the plurality of sub-models, wherein the model blackboard represents an informational context of the device (supported at e.g.,¶¶[0026]-[0031] of the specification as filed), as specified in the context of independent claim 14;
receiving, at a plurality of sub-models of a model of a model subsystem of the device, the collected information, wherein the plurality of models store other information, wherein the plurality of sub-models comprise a representation of information for a focus of a given sub-model, wherein the plurality of sub-models comprise at least one model for each of the environment, beings other than the device itself, and the device itself; -6-Atty. Docket No. ARC920160082US1 (890.042) deducing, using the collected information and the stored other information and using at least one insight agent of the model subsystem, information about the environment, wherein the at least one insight agent posts objects to a model blackboard of the model subsystem, the objects representing a semantic situation of the device as deduced, by the at least one insight agent, from the plurality of sub-models, wherein the model blackboard represents an informational context of the device (supported at e.g.,¶¶[0026]-[0031] of the specification as filed), as specified in the context of independent claim 15;
a model subsystem comprising: i) at least one environment model comprising a representation of information collected from and associated with the environment based on the stimulus, ii) at least one being model comprising a representation of information collected from and associated with beings other than the device itself, iii) at least one device model comprising a representation of information collected from and associated with the device itself, iv) at least one insight agent that uses the information from each model of the model subsystem to deduce information about the environment; and v) at least one model blackboard representing an informational context of the device, wherein the at least one insight agent posts objects to the model blackboard, the objects representing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125



/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125